Citation Nr: 0115428	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-10 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2. The veteran's service connected disability does not rise 
the level of a moderate foot injury, there is no medical 
evidence of plantar warts or their residuals.


CONCLUSION OF LAW

The criteria for a compensable evaluation for plantar warts 
are not met. 38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. §§  4.31, 4.71a, Diagnostic Code (DC) 
5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran is seeking a compensable disability rating for 
his service-connected plantar warts.  On November 9, 2000, 
the President signed into law the Veterans 

Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat 2096 (2000).  This law rewrites that 38 U.S.C. 
§§ 5100-5107 "duty to assist" provisions, to eliminate the 
well-grounded claim requirement, and requires the Secretary 
to provide additional assistance in developing all facts 
pertinent to a claim for benefits under title 38 of the 
United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided VA examinations in July 1998, March 1999, and 
October 1999.  The veteran testified at a personal hearing in 
September 1999.  The RO collected medical records that were 
identified.  The veteran did indicate on his Notice of 
Disagreement dated August 13, 1999 that he continued to 
receive treatment from Dr. Lucas and the RO attempted to 
obtain additional records by letter dated August 18, 1999.  
No response was received to this letter.  The RO attempted to 
collect all identified medical records and evidence.  The 
Statement of the Case provided to the veteran describes the 
evidence that would be required for the claim to be granted. 
There is no indication in the record that there is any 
additional evidence that has not been associated with the 
claims file or that the RO has not at least attempted to 
obtain, and the Board finds he is not prejudiced by appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.   

Where a particular disability is not listed in the Rating 
Schedule, it is permissible to rate a disability under a 
closely related disease or injury.  38 C.F.R. § 4.20 (2000).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. § 3.102 (2000). 

II.  Evidence

The veteran's service medical records indicate that he was 
treated for plantar warts in June 1971 and that private 
medical records established that he had been treated by a 
private physician since January 1974.  Service connection for 
corns and calluses was granted by rating decision dated in 
July 1976 and a noncompensable evaluation was assigned.

In October 1997, the veteran underwent a right bunionectomy, 
with osteotomy of the third metatarsal right foot.  He was 
diagnosed with hallux valgus with bunion formation, right 
first metatarsal and deformed right third metatarsal.  
Treatment notes from 1997 indicate that the veteran was 
recovering well from this surgery.  A lab report from October 
1997 indicates that there was some evidence of degenerative 
changes of the connective tissues and joints of the feet.

The veteran underwent VA examination in July 1998.  The 
examiner indicated the veteran has scars on his feet.  The 
left foot showed a slight metatarsal or hallux valgus.  Both 
feet showed claw deformities of the second toes.  On the 
plantar aspect of the left, there was a small, 2-3 
millimeter, circular overgrowth of skin with a dimple.  There 
was no neurovascular defect of the feet.  The veteran was 
sensitive to light touch on his feet and walked with a slow, 
cautious, gait.  Both feet showed a hallux valgus deformity, 
the right side showed a persisting 10-15 degrees, and the 
left side showed 25-30 degrees hallux valgus.  The examiner 
listed impression of plantar warts or callosities, bilateral; 
hallux valgus, bilateral; bunion-plasty right, with third 
metatarsal osteotomy; and left foot, hallux valgus, clawtoe.  
The examiner offered his medical opinion that there was no 
connection between the veteran's service connected disability 
of plantar warts and his recent surgery.

A March 1999 VA examination report indicates that the veteran 
has had some changes of the toenail formation of his feet.  
He has onychogryposis of the great toenail and on the left 
side in the left middle toenail.  The examiner noted the 
veteran's complaints of pain and tenderness on walking.  The 
examination revealed a metatarsal callus on the right foot.  
The examiner noted that the veteran's calluses could be 
treated by trimming.  There was no mention of plantar warts 
or their residuals.  

At his personal hearing in September, 1999 the veteran 
testified that his feet were very painful.  He described the 
pain as constant.  He testified that if he steps on a pebble 
his feet hurt and he testified that it is very difficult for 
him to walk even a moderate distance.  He testified that 
sometimes he cannot even stand to have covers touch his feet 
and that at times it is impossible for him to wear shoes.  
The veteran's wife testified that her husband's condition 
seemed to be worsening and that his feet are very tender and 
prevent him from standing or walking at times.   

A VA podiatry examination in October 1999 revealed that the 
veteran's feet were dry and tender with plantar calluses.  
There was no edema and the range of motion of the feet was 
normal.  The veteran's arches were normal.  There was a 
bunion on the left foot.  The examiner noted the veteran's 
complaints of pain and indicated he felt that degenerative 
joint disease was contributing to the veteran's foot pain.  
An addendum in January 2000 indicates that the veteran has 
plantar callus as seen on many people.  There is no 
indication of plantar warts.  There is no relationship 
between the current plantar calluses and the plantar warts 
described in service.

III.  Analysis

Plantar warts are not specifically listed in the Rating 
Schedule.  The Board finds that by analogy, the rating code 
that most closely approximates plantar warts with corns and 
calluses is DC 5284 which is for "other foot injuries".  
38 C.F.R. §§ 4.20, 4.71a, DC 5284 (2000).

Pursuant to DC 5284, a 10 percent evaluation is assigned for 
moderate foot disability.  A 20 percent evaluation is 
warranted for moderately severe disability, and a 30 percent 
rating is warranted for severe disability.  38 C.F.R. 
§ 4.71a, DC 5284 (2000).

If the Rating Schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2000).

The words "moderate," "moderately severe" and "severe" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (1999).

In this case, based on the evidence, the Board finds that the 
veteran's service-connected disability does not reach or 
approximate the level of a moderate disability and therefore 
a noncompensable evaluation is correct.  There is no medical 
evidence that the veteran currently suffers any disability or 
residuals of a disability based on plantar warts with corns 
and calluses.  The veteran clearly suffers from pain in his 
feet and from hallux valgus and bunions.  The veteran had 
surgery for some of these conditions in 1997.  The VA 
examiner in July 1998 indicated that there was no connection 
between the veteran's 1997 surgery and his service-connected 
plantar warts.  The October 1999 VA examination also 
indicates that the veteran's pain is possibly due to 
degenerative joint disease, and the follow-up note from 
January 2000 indicates that the veteran's current plantar 
calluses are not related to the plantar warts described in 
service.  In essence, it is not shown that the veteran 
currently has any dysfunction that may be attributed to 
plantar warts and no current plantar wart pathology.  

The Board finds the testimony of the veteran and his wife to 
be credible when describing the pain the veteran suffers and 
his inability to walk even a moderate distance or stand for 
any length of time, but this evidence is insufficient to 
establish that the veteran's symptoms are related to his 
service-connected disability as opposed to other foot 
disabilities such as bunions, degenerative joint disease, or 
hallux valgus.  As laypersons, neither the veteran nor his 
wife is considered competent to offer an opinion as to 
matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition, or diagnosis or 
etiology of a medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992);

Therefore, based on the above, the Board finds that the 
criteria for a compensable evaluation for plantar warts have 
not been met.  38 C.F.R. § 4.71a, DC 5284 (2000).  In making 
this determining the Board has considered the benefit of the 
doubt rule, however, the preponderance of the evidence is 
against the claim, and the application of the benefit of the 
doubt rule is not warranted.  38 C.F.R. § 3.102 (2000).


ORDER

Entitlement to a compensable evaluation for plantar warts is 
denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

